DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are currently pending. 
	
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-12 in the reply filed on 10/11/2022 is acknowledged. 
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it recites “methods for cleaning coffee and espresso grinders are also provided” in line 5, but it does not disclose the process steps.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It appears that the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.

Claim 2 recites the limitation "the burrs and/or castings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the burrs and internal chambers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/082651 to Short (hereinafter “Short”) in view of “5 Kitchen Tools That Are Much Easier to Clean Than They Look” to Lange (hereinafter “Lange”).
Regarding claim 1, Short teaches a method for cleaning a coffee finder comprising the steps of adding a coffee grinder cleaning composition (pellets) to a coffee grinder soiled with residues from grinding coffee [0035], wherein the cleaning composition comprises food-safe materials [0014], and grinding the coffee grinder cleaning composition in the grinder [0035]. Short further teaches that the food-safe material can comprise organic materials [0015, 0024-0025, and 0059]. In addition, Short teaches that the pellets have a particle size between 2mm to 15 mm. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
Short does not explicitly teach the step of removing the ground coffee grinder cleaning composition. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Short with the step of removing the ground cleaning composition from the coffee grinder, for the purpose of maintaining the coffee grinder free of the cleaning composition for further use. Moreover, it is noted that there are only two possibilities: a) removing the ground coffee grinder cleaning composition, and b) not removing the ground coffee grinder cleaning composition, and the skilled artisan would have found it obvious to try the Short method, wherein the ground coffee grinder cleaning composition is removed, with a reasonable expectation of success.
Short does not teach that the cleaning composition comprises from about 50 wt-% to about 95 wt-% of the food-safe organic material, and a carbonate source from about 5 wt-% to about 50 wt-%.
Lange teaches a method for cleaning a coffee grinder, wherein the cleaning composition comprises baking soda (sodium bicarbonate, reads on “carbonate source”) (pages 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Short wherein the cleaning composition further comprises baking soda, since Short teaches that the composition can comprise food-safe materials [0014], and Lange teaches that baking soda is effective for cleaning coffee grinders (pages 5-6 to Lange).
The amount of food-safe organic material in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of food-safe organic material is too low, it risks insufficient removal of contaminants from the grinder, while if the amount of food-safe organic material is too high, it wastes the food-safe organic material. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of food-safe organic material in the composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Furthermore, the amount of baking soda in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of baking soda is too low, it risks insufficient removal of contaminants from the grinder, while if the amount of baking soda is too high, it wastes the baking soda. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of baking soda in the composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 2, Short/Lange does not explicitly teach that the cleaning composition does not jam, clog, block or otherwise damage the burrs and/or castings of the grinder.
However, since the cleaning composition and the processing conditions disclosed by Short/Lange ([0035 and 0047] of Short and pages 5-6 of Lange) are similar to those instantly claimed, it would be reasonably expected that the cleaning composition disclosed by Short/Lange does not jam, clog, block or otherwise damage the burrs and/or castings of the grinder as instantly claimed. 

Regarding claim 3, Short further teaches that the grinder is a flat burr grinder (see figures 1-5).

Regarding claim 4, Short/Lange does not explicitly teach that the cleaning composition removes blockages between burrs and internal chambers of the grinder.

However, since the cleaning composition and the processing conditions disclosed by Short/Lange ([0035 and 0047] of Short and pages 5-6 of Lange) are similar to those instantly claimed, it would be reasonably expected that the cleaning composition disclosed by Short/Lange removes blockages between burrs and internal chambers of the grinder as instantly claimed. 

Regarding claim 5, Short/Lange does not explicitly teach that the cleaning composition does not impart any residue and/or off-taste to the grinder after cleaning.
However, since the cleaning composition and the processing conditions disclosed by Short/Lange ([0035 and 0047] of Short and pages 5-6 of Lange) are similar to those instantly claimed, it would be reasonably expected that the cleaning composition disclosed by Short/Lange does not impart any residue and/or off-taste to the grinder after cleaning as instantly claimed. 

Regarding claim 6, Short/Lange does not explicitly teach that the cleaning composition improves grinding performance of the grinder after cleaning.
However, since the cleaning composition and the processing conditions disclosed by Short/Lange ([0035 and 0047] of Short and pages 5-6 of Lange) are similar to those instantly claimed, it would be reasonably expected that the cleaning composition disclosed by Short/Lange improves grinding performance of the grinder after cleaning as instantly claimed. 

Regarding claim 7, Short does not require disassembling the grinder [0035] (reads on the limitations “the method does not include disassembly of the grinder”). 

Regarding claim 8, Short/Lange does not require the use of liquids during the cleaning method (reads on the limitation “the method does not include use of any liquids”) ([0035] of Short, and pages 5-6 of Lange).

Regarding claim 9, Short/Lange discloses a cleaning composition that does not require any fragrance (reads on the limitation “the cleaning composition does not include any fragrance”) ([0047] of Short, and pages 5-6 of Lange).

Regarding claim 10, Short further teaches that in order to clean a coffee grinder a predetermined amount of the cleaning composition (pellets) are introduced into the grinder, wherein the amount may vary depending of the size and frequency of cleaning [0057].
Short/Lange does not teach that less than about 30 grams of the coffee grinder cleaning composition is added to the coffee grinder for cleaning.
The amount of the cleaning composition added to the grinder is a result effective variable modifying the cleaning results.  For example, if the amount of the cleaning composition added to the grinder is too low, it risks insufficient removal of contaminants from the grinder, while if the amount of the cleaning composition added to the grinder is too high, it wastes the cleaning composition and/or can cause damages to the grinder. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the cleaning composition added to the grinder with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 11, Short further teaches that in order to clean a coffee grinder a predetermined amount of the cleaning composition (pellets) are introduced into the grinder, wherein the amount may vary depending of the size and frequency of cleaning [0057].
Short/Lange does not teach that from about 10-30 grams of the coffee grinder cleaning composition is added to the coffee grinder for cleaning.
The amount of the cleaning composition added to the grinder is a result effective variable modifying the cleaning results.  For example, if the amount of the cleaning composition added to the grinder is too low, it risks insufficient removal of contaminants from the grinder, while if the amount of the cleaning composition added to the grinder is too high, it wastes the cleaning composition and/or can cause damages to the grinder. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the cleaning composition added to the grinder with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 12, Short further teaches that in order to clean a coffee grinder a predetermined amount of the cleaning composition (pellets) are introduced into the grinder, wherein the amount may vary depending of the size and frequency of cleaning [0057].
Short/Lange does not teach that from about 10-20 grams of the coffee grinder cleaning composition is added to the coffee grinder for cleaning.
The amount of the cleaning composition added to the grinder is a result effective variable modifying the cleaning results.  For example, if the amount of the cleaning composition added to the grinder is too low, it risks insufficient removal of contaminants from the grinder, while if the amount of the cleaning composition added to the grinder is too high, it wastes the cleaning composition and/or can cause damages to the grinder. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the cleaning composition added to the grinder with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/           Examiner, Art Unit 1714                     

/ERIC W GOLIGHTLY/           Primary Examiner, Art Unit 1714